Case 3:20-cr-00079-DPJ-FKB Document3 Filed 06/23/20 Page 1of1

SOUTHERN DISTRICT OF MISSISSIPPI
FILE

| Jun 23 2020

“ARTHUR JOHNSTON
(DEPUTY

PRAECIPE FOR WARRANT

   
      

    

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPP
NORTHERN DIVISION

BY.

   

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3.UC/77 DPS FAB

NEWTON WADE TOWNSEND
(wherever found)

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on igh? day of June, 2020.

This theg 4 day of June, 2020.

D. MICHAEL HURST, JR.
United States Attorney

» LL DY I~

"MEGHAN M. McCALLA
Assistant United States Attorney
TXB #24070232

Warrant issued:

MMM/USCP
